Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Disposition of Claims
Claims 1-7 and 9-27 were pending.  Claims 7-8 and 26 have been cancelled.  New claims 28-34 are acknowledged and entered.  Amendments to claims 1-3, 9-13, and 15 are acknowledged and entered.  Claims 1-6, 9-25, and 27-34 will be examined on their merits.    

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2016/0136258 A1, Published 05/19/2016.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representatives authorize such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II. 

Response to Arguments
Applicant's arguments filed 12/07/2020 regarding the previous Office action dated 06/05/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/729,830, filed on 02/18/2004.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Furthermore, the subject matter for the instant application, namely regarding methods for stimulating anti-flavivirus immune responses, does not appear to be disclosed until the later filed international application, WO2002/098443 A2, filed 06/05/2002.  Therefore, for purposes of prior art, the earliest afforded priority date is 06/05/2002.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1-6, 9-25, and 27-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Note that the rejection with respect to claims 7 and 26 is withdrawn in light of the cancellation of said claims. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:


A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-6, 9-25, and 27-34 are rejected as lacking adequate descriptive support for a method for stimulating an immune response to any viral surface antigen in a subject comprising administering an effective amount to a subject of a pharmaceutical composition comprising: 
1) a modified mRNA that encodes any viral surface antigen, wherein said mRNA comprises a 5’ cap structure and a poly-A region of at least 50 nucleotides, and 
2) a pharmaceutically acceptable carrier, 
wherein said mRNA lacks any promoter sequences, and wherein the mRNA comprises an increased G/C content of at least 7% points relative to a reference mRNA encoding the virus antigen of interest.  The application shows possession of only a single viral surface antigen (influenza matrix protein) which has an increase in G/C content of at least 7% points, and more importantly fails to show the use of  any modified mRNA sequences in the method of the invention.  
The instant claims are directed to a method of stimulating an immune response to any viral surface antigen, especially a flavivirus surface antigen, in a subject comprising administering an effective amount to a subject of a pharmaceutical composition comprising 1) a modified mRNA that encodes said antigen, wherein said mRNA includes a 5’ cap and a 3’ polyA tail; and 2) an aqueous carrier, wherein said mRNA lacks any promoter sequences, and wherein the mRNA comprises an increased G/C content of at 
In support of the claimed genus of any mutated viral surface antigen mRNA being delivered to any subject, including any mutated flavivirus surface antigen, the application discloses only one example in which any “reference” viral surface antigen is presented as a “base” sequence and is then mutated to exhibit an increased G/C content of at least 7%, wherein a single influenza virus matrix protein was mutated to increase the G/C content.  However, while this single mutant protein was generated, it was not delivered to any subject in vivo to determine the immunogenicity of such a composition.  No experiments are presented where any subject is administered any modified viral surface antigen-encoding any mRNA, influenza or otherwise.  The extremely large genus of “viral surface antigens” may cover any surface antigen from any virus in existence.  Even with the dependent claims narrowing to a “flavivirus” surface antigen, this still encompasses a large genus of viruses in the family flaviviridae,  which includes over 150 viruses, including (but not limited to) Zika virus, Tick-borne encephalitis virus, Dengue virus, Yellow fever virus, Japanese encephalitis virus, West Nile virus, and St. Louis encephalitis virus.  This is an extremely 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings or structural chemical formulas, or by disclosure of relevant, identifying characteristics, i.e., complete/partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, by predictability in the art, 
In Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997), the Court decided that adequate written description of genetic material '"requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention." Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim. Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice, ld.  While the instant claims are drawn to methods of delivery of nucleic acids, the cited case law is relevant because there is limited disclosure of the structure, formula, or physical properties of a "modified mRNA of any viral surface antigen" and there is only a disclosure of what the "antigen" does (immunogenic) when utilized in the claimed method, rather than of what it is.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus.  Regents of the University of California v. Eli Lilly& Co., 199 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly & Co., the court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  A "representative number of species" means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  MPEP §2163 II.A.3a.ii.  Further, even in cases were multiple species with in a claimed genus have been disclosed, such does not necessarily demonstrate possession of the genus. See, In re Smyth, 178 U.S.P.Q. 279 at 284-85 (CCPA 1973) (stating "where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus or combination claimed at a later date in the prosecution of a patent application."); and University of California v. Eli Lilly and Co., 43 USPQ2d 1398, at 
The resulting viral surface antigens which are encoded by the mRNA are not defined, and it is not clear if they are meant to only encompass short linear epitopes, conformational protein epitopes, or if the mRNA itself is meant to be immunogenic.  It is known for proteins, albeit not in all cases, that amino acid addition(s), substitution(s) or deletion(s) can destroy the function of the epitope or abolish its ability.  This lack of predictability of the relationship between the protein sequence and the immunogenic epitope function is well documented by Mateu et al. (Mateu MG, et. al. Eur J Immunol. 1992 Jun;22(6):1385-9; CITED ART OF RECORD) and Greenspan et al. (Greenspan NS, Di Cera E. Defining epitopes: It's not as easy as it seems. Nat Biotechnol. 1999 Oct;17(10):936-7; CITED ART OF RECORD.)  The effects of these changes are largely unpredictable as to which ones have a significant effect versus not.  More specifically, in the flavivirus vaccine art, it is highly unpredictable as to what potential modifications to flavivirus RNA and protein sequences allow for the inoculated host to elicit an immune response, or elicit an immune response that is not detrimental to the host (e.g. chimeric Yellow fever virus/Dengue virus RNA delivered in a clinical trial led to antibody-dependent cellular cytotoxicity and death in a significant number of those inoculated (see review in Rathmore supra, esp. p. 6).  While inoperative embodiments of the method are certainly allowed, applicant has failed to show any operative embodiments of successful immunogenic mRNA delivery or that the art was reasonably predictable to allow applicant to possess the entire genus of any viral surface antigen being delivered to any subject and stimulating any immune response without providing any working examples.   Thus, the specification fails to adequately describe a single method of immunogenic delivery of mRNA of the immunogenic viral surface protein genus to which the claims are based.
The art noted the great uncertainty in the field at the time of filing with respect to delivery of codon-optimized antigens.  Deml et. al. (Deml L, et. al. J Virol. 2001 Nov;75(22):10991-1001.)  noted great differences in immunogenicity depending on how the codon-optimized vectors were delivered to the host (entire document; see abstract.)  Nagata et. al. (Nagata T, et. al. Biochem Biophys Res Commun. 1999 Aug 2;261(2):445-51.) showed that codon optimization does not always result in an advantage to in vivo, how toxic liposomes are to the host, and how one could immunize with “freshly synthesized” mRNA (Hoerr I, et. al. Eur J Immunol. 2000 Jan;30(1):1-7.; p. 5, “Discussion”.)  Even post-filing art has noted the uncertainty in the field of codon optimization and immunogenicity.  While codon bias in different species has been noted, it is not clear that “rare” codons are rate-limiting for protein synthesis, as increasing the number of tRNAs corresponding to rare codons increased the translation rate yet led to protein misfolding and aggregation (See e.g. Mauro VP, et. al. Trends Mol Med. 2014 Nov;20(11):604-13. Epub 2014 Sep 25.; pp. 606-7, ¶ bridging pages.)  Mauro further notes that synonymous codons are not interchangeable without affecting protein structure and function, as codon switching can lead to dysregulation of the ribosome that changes protein folding and can lead to offsite open reading frame peptides being produced (pp. 607-608).  Some of these out-of-frame peptides may not be immunogenic, may interfere with normal cellular function, or elicit immune responses that are not effective to protect against their intended target.  Therefore, the art regarding altering proteins to retain their immunogenicity was not straightforward, and the art at the time of filing and for years afterwards was highly unpredictable with respect to delivery of mRNA in a manner to render it successfully immunogenic.
In summary, it is not clear applicant was in possession of any method of delivery through any means of any modified viral surface antigen mRNA with increased G/C content that stimulated any immune response against any virus in any host.  Accordingly, one of skill in the art would not accept the disclosure of the instant application as representative of all viral surface peptide or protein fragments, homologs, or variants having immunogenic activity, especially those delivered to any host in any inoculation method to induce any immune response.  Based on the lack of knowledge in the general area and high unpredictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of methods of delivery of modified antigenic surface viral mRNA sequences based on the disclosure of the instant application.  In conclusion, the specification, taken 
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
Applicant argues they are not required to disclose what is known in the art by a skilled worker, and that broadening the scope to determine a “reference” sequence for any viral surface protein antigen would be within the routine experimentation of one of skill in the art at the time of filing.  While finding a sequence for a viral surface protein may be routine, determining whether or not said sequence is immunogenic and, if so, which portion(s) is/are immunogenic and then determining a method of delivery of said altered mRNA to a host in order to induce an immune response was certainly unpredictable and not routine at the time of filing (see e.g. the art noted supra ).  Hoerr specifically noted that further experimentation was required to determine what route of delivery could be used with mRNA vaccination, as mRNA itself was inherently unstable and it was unclear what methods of stabilization were required and what delivery methods were necessary in order to induce an immune response in a host.  Hoerr specifically notes that subcutaneous and intramuscular injection of naked or protected mRNA was ineffective (p. 5, left col, ¶2) and that further examination of mRNA delivery methods to induce an immune response in a host were necessary.  Therefore, the question does not simply lie in the breadth of the genus of what is, or what is not, a “viral surface antigen”, but how to perform the entire method as claimed, as one of skill in the art at the time of filing was clearly motivated to test mRNA vaccination methods but also noted the clear pitfalls in the method that needed to be studied further.  Applicant has not shown in the claims how to deliver the mRNA in an effective way as to induce an immune response in a host, nor has applicant demonstrated they were in possession of a method as to how to efficiently do so, as no methods were provided in the specification.  Therefore, one of skill in the art at the time of filing would have been doubtful applicant was in possession of the method as claimed, as the art was not reasonably apprised as to how to perform such a method.    
Applicant again argues that they are not required to list millions of hypothetical mutations to the claimed viral surface antigens.  While there is no requirement to show every mutation to claim possession of a genus, a lack of any prophetic or working examples (i.e. a lack of any data from any methods that deliver that antigen to a subject, and show that said antigen is capable of eliciting an immune response in the subject.  As the prior art and post filing art cited has shown, there was great unpredictability in the art with respect to codon optimization and its effect on immunogenicity, and methods of delivering mRNA to induce an immune response in a host were only recently perfected in the art.  Post-filing art (Pardi N, et. al. Nat Rev Drug Discov. 2018 Apr;17(4):261-279. Epub 2018 Jan 12.) notes that naked mRNA is quickly degraded by extracellular RNases (p. 262, left col., ¶3) and it is essential to include a 5’ cap and a 3’ tail (pp. 262-3, ¶ bridging pages.)  Pardi notes the major delivery methods of mRNA (Fig. 2) and reviews the pros and cons of each method (pp. 264-267), noting that mRNA vaccination would not has been as successful if not for the “major recent advances in the areas of innate immune sensing of RNA and in vivo delivery methods (p. 276, left col., ¶2).  This review published in 2018 clearly highlights the problems noted with mRNA vaccination were only recently overcome, again reinforcing that one of skill in the art at the time of filing would question whether applicant was in possession of a method that could function in the way claimed.  Post-filing art also raised the question of the usefulness of codon-optimized mRNA, and showed enrichment of G/C content could negatively affect mRNA secondary structure, the kinetics and accuracy of translation and simultaneous protein folding, and the expression of cryptic T cell epitopes in alternative reading frames, which can all affect the magnitude or specificity of the immune response (Pardi; p. 263, left col., ¶1-2).  Therefore, while one of skill in the art at the time of filing might have known how to increase the GC content of a sequence from a viral surface antigen, there is still uncertainty in the art even almost 20 years later as to which sequences (or structures) are effective viral antigens and how these claimed changes would affect the immunogenicity of the sequence.   
Applicant claims Example 1 provides sufficient written description as to how to generate the altered mRNA antigen.  Example 1 is a code for a program that analyzes a sequence and maximizes the G/C content of a nucleic acid sequence.  Therefore, said example supports a program to alter the G/C content of a sequence, but does not provide written descriptive support for delivery of said antigen to elicit an immune response.  Example 3 provides a G/C rich sequence variant from an influenza matrix protein supra, one of skill in the art at the time of filing would not have been reasonably apprised that applicant was in possession of a method of delivering the mutated mRNA in the immunogenic method claimed, as there was great uncertainty in the art at the time of filing and even for years to come.  
Applicant argues that the large genus of flavivirus antigens is not alone a basis for a written description rejection.  With the amendments to the claims, the breadth of the claimed invention is even larger than was previously rejected.  Therefore, the claims are now drawn to a method of any viral surface antigen from any virus being mutated to increase the G/C content and be delivered in an unknown and unclear method to induce any immune response.  The Office argues that there is even more basis than before to raise and maintain this rejection as while the computer program code is available as to how to generate mutants, it is not clear how to deliver these mutants to any host to raise an immune response.  Therefore, this argument is not persuasive.  
Applicant argues that the G/C changes could certainly result in a change in antigenicity, but this alone is insufficient to reject the claims under the guise of written description.  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  The art at the time of filing reasonably described flavivirus antigens.  Applicant, however, failed to actually reduce to practice any method wherein G/C-increased, viral surface antigen-encoding mRNA sequences with any 5’ cap, 3’ polyA tail, and lacking promoter sequences was administered to any subject in any pharmaceutically acceptable carrier to stimulate any type of immune response to any virus.  As noted in the previous Office action, in the field of flavivirus vaccines and antigenicity, the art at the time of filing and even post-filing has shown that flavivirus vaccine art to be highly unpredictable.  One of skill in the art would reasonably require at least one example of wherein a mutated viral surface antigenic sequence was delivered and induced an antiviral immune response to prove applicant was in possession of the supra, a change to the G/C content may induce a change to the antigenicity of the composition due to the noted fact in the art that off-site open reading frames may now be encoded, cryptic T cell epitopes may be available, the secondary structure of the protein may be affected, and protein may be aggregated.  The art has clearly noted that while a mutation to the codon should result in no change to the overall protein sequence, this is not necessarily the case.  Applicant notes that they refer to “the virus surface antigen of interest”, yet at line 4 in instant claim 1 it clearly recites “a virus surface antigen of interest”, making it unclear if the antigen recited is referencing the antigen recited in line 1 of said claim or another antigen ( “the” is a definite article and refers to a specific noun while the article “a” or “an” is an indefinite article and refers to a non-specific noun.)  It is assumed applicant is arguing here “the virus surface antigen of interest” in line 9.  Regardless, there is no clear requirement within the instant claim that the protein sequence encoded from the modified mRNA must comprise the same amino acid sequence as encoded by the reference mRNA.  Since the claim is reciting generically a “surface antigen of interest” and not a specific sequence (e.g.“SEQ ID NO:1”), it is not clear the two resulting protein sequences need to be identical.  As an example, the surface antigen of interest could be Herpes simplex virus type 1 glycoprotein D (HSV-1 gD) and one of skill in the art would still reasonably consider it to still be HSV-1 gD if a resulting encoded gD protein had 90% identity to a reference gD sequence.  If the G/C mutations are meant to be synonymous mutations, they should be clearly claimed as such for such an argument to be persuasive.  While applicant has generated sequences from an influenza virus matrix protein with increased G/C content relative to a reference sequence and wherein said sequence has a 5’ cap and a 3’ poly A tail, nowhere was that mRNA sequence administered in any fashion to any subject to induce any type of immune response.  
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.  It remains the opinion of the Office that the disclosure fails to show possession of the invention of a method as claimed, as it is clear that applicant did not practice the method as claimed and one skilled in the art cannot reasonably conclude that the inventor had possession of the claimed invention.  As noted in even post-filing art, the low levels of mRNA Expert Opin Biol Ther. 2004 Aug;4(8):1285-94.; p. 1286, rt. col., ¶2; Table 1), with different results based on the route of delivery and the vehicle of the mRNA (e.g. intraperitoneal injection was unsuccessful in stimulating an immune response while intravenous was more successful; p. 1288, left col, ¶2).  Pascolo notes the best immune response was generated using mRNA-transfected dendritic cells (DCs), but that such a vaccination method was costly and could not be considered as a viable prophylactic vaccination method (p. 1289, left col., ¶3).  Therefore, while mRNA vaccination was being studied, the art at the time of filing and even post-filing was highly unpredictable and required significant guidance for success.  There was no reduction to practice of the method, and as the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art (e.g. delivery of modified mRNA from viral surface antigens in a fashion that elicited an immune response in any host), the Office maintains the rejections for lacking sufficient written description.
For at least these reasons, applicant’s arguments are not considered persuasive, and the rejection has been maintained.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





(Rejection withdrawn.)  The rejection of Claim(s) 1-6, 9-18, 22-25, and 27 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Apt. et. al. (US2004/0009469 A1, Priority 02/26/2002; hereafter “Apt”) is withdrawn in light of the amendments to the claims. 

(New rejection – necessitated by amendment.)  Claim(s) 1, 4-6, 9-10, 14-18, 22-25, 28, and 31-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Barnett et. al. (WO2000/039304A2, Pub. 07/06/2000; Priority 12/31/1998; hereafter “Barnett”) as evidenced by George et. al. (George J, et. al. J Virol. 2000 Oct;74(20):9776-85; hereafter “George”.)
The claims are interpreted as being drawn to the following:
Claim 1 is drawn to a method for stimulating an immune response to a virus antigen in a subject comprising administering an effective amount to a subject of a pharmaceutical composition comprising:
1) a modified mRNA that encodes a virus surface antigen of interest, said mRNA comprising a 5' Cap structure and a poly-A region of at least 50 nucleotides; and 2) a pharmaceutically acceptable carrier, wherein said mRNA lacks any promoter sequences, and wherein the mRNA comprises an increased G/C content of at least 7% points relative to a reference mRNA encoding the virus surface antigen of interest.
Further limitations on the method of claim 1 are wherein the virus surface antigen of interest is a flavivirus surface antigen (claim 2); wherein the flavivirus surface antigen is a yellow fever virus antigen or a dengue virus antigen (claim 3); wherein the pharmaceutical composition is administered by injection (claim 4); wherein the pharmaceutical composition is administered intravenously, intradermally, subcutaneously, intramuscularly, topically or orally (claim 5); wherein the pharmaceutical composition is administered intradermally or intramuscularly (claim 6); wherein the mRNA encoding the flavivirus surface antigen of interest comprises a stabilizing 5' untranslated region (UTR) or 3' UTR (claim 9); wherein the mRNA comprises a 5' cap structure and/or a poly-A tail of at least 70 nucleotides (claim 10); wherein the mRNA encoding the flavivirus surface antigen of interest comprises at least one chemical modification of 
The Prior Art
Barnett teaches polynucleotides derived from alphaviruses for delivery of mRNA encoding Gag and/or Env polypeptides (entire document; see abstract; pp. 33-34).  Barnett teaches that alphaviruses such as Semliki forest virus (SFV), Venezuelan Equine Encephalitis virus (VEE), and Sindbis virus can be instant claims 9-10.) These characteristics make alphavirus genomes appear to the host cell as messenger RNA (mRNA) for immediate translation upon entry into the cytoplasm.  As noted in Example 6, the Sindbis RNA vector is engineered to include the nucleic acid encoding HIV proteins Env (a surface protein) and Gag, and in Example 7 (starting at p. 74), the recombinant Sindbis vector is injected intramuscularly into mice to determine the immunogenicity of said vector (instant claims 4-6).  Barnett teaches that the Env and Gag proteins were codon optimized, wherein they were altered to highly expressed human codons which prefer the use of G or C nucleotides (Figs. 3-5; Gag:  SEQ ID NOs: 20-21; p. 24. lines 24-31.)  As the alignment of SEQ ID NO:20 with a wild type HIV sequence shows, the codon optimization increased the use of G-C in the overall sequence by about 346 G-C bases, so for an overall sequence of 1460, this amounts to a 23.7% increase in G-C content of the sequence.  Therefore, Barnett teaches the limitations of instant claims 1, 4-6, 28, 31-32, and 34, which require the stimulation of an immune response in a subject through delivery of a modified viral surface antigen mRNA with a 5’ cap and 3’ polyA tail wherein the G-C content is increased at least 7% points relative to a reference mRNA sequence.
Barnett teaches that each mouse received 50 ul per leg via subcutaneous or intramuscular injection of varying concentrations (10^3-10^7 PFU) of the Sindbis viral particles (p. 74, lines 18-30).  Barnett teaches the pharmaceutically acceptable excipients or vehicles may be water, saline, glycerol, buffers, polyethyleneglycol (PEG), hyaluronic acid, ethanol, or the like (p. 56, lines 22-28; instant claims 15-17, 33).  Barnett teaches the compositions may comprise adjuvants, wherein many adjuvant compositions comprise TWEEN-80, or wherein the adjuvant is a cytokine, such as an interleukin  (p. 36, lines 6-32, p. 37 lines 1-31; instant claims 18, 23, 25).  Barnett teaches the nucleic acids of the invention may be delivered via cationic liposomes (p. 53, line 29 to p. 54, line 12) or microparticles with cationic detergents (p. 55, lines 4-18; instant claim 22).  In the vaccination schedule, the composition is administered twice, on day 0 and day 28 (Tables 2-3; instant claim 24).  Barnett teaches the HIV protein instant claim 14).  
Barnett therefore teaches the limitations of instant claims 1, 4-6, 9-10, 14-18, 22-25, 28, and 31-34, and anticipates the instant invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 7 as being unpatentable over Apt as applied to claims 1-6, 9-18, 22-25, and 27; and further in view of Raz et. al. (US 2002/0142978 A1, Pub. 10/03/2002, Priority 04/07/2000; hereafter “Raz”) and Gustafsson et. al. (Gustafsson C, et. al. Codon Bias and Heterologous Protein Expression. 03/15/2001; https://pdfs.semanticscholar.org/745b/410243f4fb8ac6e4f0c80561ff0a31868468.pdf) is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The rejection of Claims 19-21 and 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apt as applied to claims 1-6, 9-18, 22-25, and 27 above, and further in view of Hoerr et. al. (EP1083232 A1, Pub. 03/14/2001, Priority 09/09/1999; APPLICANT-CITED PRIOR ART; hereafter “Hoerr”) is withdrawn in light of the amendments to the claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(New rejection – necessitated by amendment.)  Claims 1, 4-6, 9-25, and 27-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,568,972. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn broadly to a generic method of delivering mRNA encoding any surface antigen from any virus, wherein said surface antigen comprises a polyA tail and 3’ cap and also has an increased G/C content at least 7% points relative to a reference sequence.  The ‘972 claims are drawn to a nearly identical invention, except they are drawn towards Ebola virus antigens.  Both sets of claims provide for cytokine administration, prime/boost vaccination methods, polycationic proteins such as protamine, salt solutions, secretions signals, chemical modifications to the mRNA, and UTRs.  The ‘972 claims are a clear and obvious species of the instant claims, and would be an obvious variant of the instant claims.   

(New rejection – necessitated by amendment.)  Claims 1, 4-6, 9-25, and 27-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-9, and 11-21 of copending Application No. 14/994,913. Both sets of claims are drawn towards methods of stimulating immune responses in a host comprising delivery of mRNA which comprises a viral antigen, namely a viral surface antigen, wherein the G/C content of said antigen has been increased at least 7% points relative to a wild-type mRNA encoding said antigen.  Both sets of claims utilize intradermal and intramuscular routes of delivery, claim nucleotide modification, are within buffered or salt solutions, comprise cationic proteins such as protamine, comprise adjuvants such as cytokines, and are delivered one or more times in a prime/boost regime.  The ‘913 claims are drawn to a nearly identical invention, except they are drawn towards Influenza virus antigens.  The ‘913 claims are a clear and obvious species of the instant claims, and would be an obvious variant of the instant claims.    
This is a provisional nonstatutory double patenting rejection.

(New rejection – necessitated by amendment.)  Claims 1, 9-13, 19-22, 28-32 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 7-8, 10-12, 17, and 20-22 of copending Application No. 15/350,560 in view of Barnett (supra).  Both sets of claims are drawn towards methods of delivery of mRNA to a host, wherein the G/C content of said mRNA has been increased at least 7% points relative to a wild-type or reference mRNA.  Both sets of claims are drawn towards the mRNA encoding an antigen, with the mRNA comprising a 5’ cap and 3’ polyA tail and UTRs.  Both sets of claims comprise cationic proteins such as protamine, comprise liposomal systems, and comprise chemical modifications to the mRNA.  The ‘560 claims are drawn to a nearly identical invention, except they are drawn more broadly towards delivery of any mRNA and encoding of any mRNA in a host.  However, restricting the genus of the ‘560 claims to an antigen is provided for in the dependent claims, and is further rendered obvious by the teachings of Barnett, detailed supra.  Therefore, the instant claims would be an obvious variant of the ‘560 claims, especially in light of the teachings of Barnett.      
This is a provisional nonstatutory double patenting rejection.

(New rejection – necessitated by amendment.)  Claims 1, 4-6, 9-25, and 27-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 22-23, 25-27, 29-31 of copending Application No. 15/452,658 in view of Hoffman et. al. (US20040029251A1, Priority 04/26/2002; hereafter “Hoffman”.)  Both sets of claims are drawn towards methods of stimulating immune responses in a host comprising delivery of mRNA which comprises a viral antigen, namely a viral surface antigen, wherein the G/C content of said antigen has been increased at least 7% points relative to a wild-type mRNA encoding said antigen.  Both sets of claims utilize intradermal and intramuscular routes of delivery, claim nucleotide modification, comprise cationic proteins such as protamine, and are delivered one or more times in a prime/boost regime.  The ‘658 claims are drawn to a nearly identical invention, except they are drawn towards Influenza virus surface antigens (HA).  However, the delivery of HA, NA, or matrix proteins from influenza would be obvious given the art at the time of filing vaccinated against three or four different influenza strains each season, and was actively pursuing delivery of nucleic acid-based vaccines to deliver the influenza antigens, as taught by Hoffman (see e.g. ¶[0001-0013]).  Hoffman teaches the HA segment may be from a pathogenically relevant strain, such as H1, H3, H5, H2, H7, or B(¶[0023]).  Given what was taught in the art at the time of filing, the ‘658 claims are a clear and obvious species of the instant claims, especially in view of Hoffman, and would be an obvious variant of the instant claims.    
This is a provisional nonstatutory double patenting rejection.

(New rejection – necessitated by amendment.)  Claims 1, 9-13, 19-22, 28-32 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-12, and 16 of copending Application No. 15/763,601 in view of Barnett (supra).  Both sets of claims are drawn towards methods of delivery of mRNA to a host.  Both sets of claims are drawn towards the mRNA encoding an antigen.  Both sets of claims comprise cationic proteins such as protamine, comprise liposomal systems, and comprise chemical modifications to the mRNA.  The ‘601 claims are drawn to a similar invention, except they are drawn more broadly towards delivery of any mRNA and encoding of any mRNA in a host.  However, restricting the genus of the ‘601 claims to an antigen is provided for in the supra.  Further  differences, such as wherein the G/C content of said mRNA has been increased at least 7% points relative to a wild-type or reference mRNA, the presence of 5’ cap and 3’ poly(A) tail and UTRs, would be obvious in light of the teachings of Barnett (supra).  Therefore, the instant claims would be an obvious variant of the ‘601 claims, especially in light of the teachings of Barnett.      
This is a provisional nonstatutory double patenting rejection.

(New rejection – necessitated by amendment.)  Claims 1, 9-13, 19-22, 28-32 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-18, and 24-25  of copending Application No. 16/541,376 in view of Barnett (supra).  Both sets of claims are drawn towards methods of delivery of mRNA to a host (reference claim 25).  The majority of the ‘376 claims (reference claims 1, 3-18, and 24) are drawn towards the specific compositions, vaccines or kits thereof that comprise the mRNA.  Both sets of claims are drawn towards the mRNA encoding an antigen and having 5’ caps and 3’ poly(A) tails.  Both sets of claims comprise cationic proteins such as protamine, comprise liposomal systems, adjuvants, and comprise chemical modifications to the mRNA.  The ‘376 claims are drawn to a similar invention, except they are drawn more broadly any nucleic acid comprising poly A.  However, restricting the genus of the ‘376 claims to an antigen or vaccine is provided for in the dependent claims, and is further rendered obvious by the teachings of Barnett, detailed supra.  Further  differences, such as wherein the G/C content of said mRNA has been increased at least 7% points relative to a wild-type or reference mRNA and the presence of UTRs, would be obvious in light of the teachings of Barnett (supra).  Therefore, the instant claims would be an obvious variant of the ‘376 claims, especially in light of the teachings of Barnett.      
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648